 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJobbers' Supply Inc. and Associated Trade and CraftsNational Union. Case 8-CA-12277May 24, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge filed on September 18, 1978, by As-sociated Trade and Crafts National Union, hereincalled the Union, and duly served on Jobbers' SupplyInc., herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 8, issued a complaint andnotice of hearing on September 29, 1978, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 15, 1978,following a Board election in Case 8-RC 10745, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about September 6, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnOctober 9, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On January 26, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 2,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after on February 5, 1979, filed a "Memorandum inOpposition to General Counsel's Motion for Sum-mary Judgment and Respondent's Motion for a Con-tinuance."Pursuant to the provisions )f Section 3(b) of theNational Labor Relations Act, as amended, the Na-Official notice is taken of the record in the representation proceeding,Case 8-RC 10745., as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NI.RB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage (o., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Interlype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967).Foller! Corp., 164 NLRB 378 (1967). enfd. 397 F2d 91 (7th (ir 1968); Sec.9(d) of the NLRA, as amended.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition toMotion for Summary Judgment, Respondent admitsall operative factual averments of the complaint butdenies that the Union is a labor organization withinthe meaning of the Act2and denies the appropriate-ness of the unit, the validity of the majority status ofthe Union, and the propriety of the certification. TheGeneral Counsel contends that Respondent is at-tempting to litigate issues which were, or could havebeen, raised in the underlying representation proceed-ing, and that summary judgment is, therefore, appro-priate. We agree with the General Counsel.An examination of the entire record, including therecord in Case 8-RC-10745, discloses that, pursuantto a Stipulation for Certification Upon Consent Elec-tion, an election was conducted on February II1,1977, among the employees of Respondent in the fol-lowing described unit:All warehouse employees including warehouseclerks, warehouse clericals and truck drivers atthe Employer's facility located at 104 EastWoodland, Youngstown, Ohio, but excludingall office clerical employees, salesmen, thestock buyer and professional employees,guards and supervisors as defined in the Act.The tally of ballots showed that of approximately26 eligible voters 25 cast ballots, of which 10 werecast for, and 11 against, the Union, and 4 were chal-lenged. The challenged ballots were sufficient in num-I In its answer to the complaint. Respondent denied that the Union is alabor organization within the meaning of Sec. 2(5) of the Act. The Board hasalready ruled to the contrary. and that finding is resjudicalu Johhers' SupplvInc., 236 NLRB 112 (1978). In its opposition to the Motion for SummaryJudgment, Respondent claims that it is now entitled to contest this findingbecause the letter of August 31. 1978. by which the Union requested Respon-dent to bargain, was written on the letterhead of a labor organization otherthan the certified Union. We find no merit in this contention. In its letter tothe Union dated September 6 1978. by which Respondent refused theUnion's request for bargaining Respondent stated that its reason for refus-ing to bargain was that the Board's decision to certify the Associated Tradesand Crafts National Union was erroneous and that Respondent intended toappeal the Board's decision. Respondent did not base its refusal to bargainon any alleged confusion as to the identily of the certified collective-bargain-ing representative then, and it will not be heard to do so now, Furthermore,inasmuch as the identity of the business representative of the certified Unionwas well known to Respondent, and since it was the same agent who autho-rized the Union's letter requesting bargaining and who filed the 8(a)(5)charge herein on behalf of the certified Union, it appears that the incorrectletterhead was an inadvertent clerical error and was recognized as such byRespondent at the time that it refused to bargain with the certified UnionRespondent's motion for a continuance. pending the outcome of its ap-peal, now before the Circuit (Court of Appeals for the Sixth Circuit. of ourdecision in Johhers' Supp!h In,, supru, is denied242 NLRB No. 87518 JOBBERS' SUPPLY INC.ber to affect the results of the election. On February18, 1977, the Union filed timely objections to conductaffecting the results of the election.An investigation of the objections and challengeswas made. The Union, by a letter dated March 11,1977, requested withdrawal of the objections. In hisReport on Objections and Challenges dated March22, 1977, the Regional Director recommended thatthe Union's request to withdraw its objections be ap-proved. On April 14, 1977, the Board granted theUnion's request.In the meantime, on February 11, 1977, the Unionhad filed an unfair labor practice charge in Case 8-CA-10793, alleging that the four individuals whoseballots were challenged, Michael Damiano, DonaldDixon, David Hershey, and James Sass, were dis-charged by Respondent in violation of Section 8(a)(I)and (3) of the Act. The Regional Director issued acomplaint in that case on March 25, 1977. Inasmuchas the determination of the voting eligibility of thesefour individuals depended on the resolution of theissues raised in the unfair labor practice case, the Re-gional Director recommended that the issues raisedby the challenges to their ballots be resolved at ahearing before an administrative law judge and thatsaid hearing be consolidated with the hearing to beheld in Case 8-CA-10793. On April 14, 1977, theBoard adopted these recommendations.3In his Decision dated November 22, 1977, the Ad-ministrative Law Judge determined, inter alia, thatthe challenges to two of the four ballots be overruled.Upon the filing of exceptions by the Employer, theBoard adopted in part and reversed in part the Ad-ministrative Law Judge's Decision. Jobbers' SupplyInc., 236 NLRB 112 (1978). The Board overruled thechallenges to all four ballots, and remanded the rep-resentation proceeding to the Regional Director forthe purpose of opening and counting the four ballotsand thereafter issuing a revised tally of ballots andthe appropriate certification. The revised tally of bal-lots issued thereafter shows that of approximately 26eligible voters 25 cast ballots, of which 14 were castfor, and 11 against, the Union. There were no unde-termined challenged ballots. On June 13, 1978, Re-spondent filed objections to both the conduct of theelection and to conduct affecting the results of theelection. The Regional Director investigated the ob-jections and, on June 28, 1978, issued a SupplementalReport on Objections. In it he concluded that Re-spondent's objections did not raise any substantial is-sues of either fact or law with respect to the conductof the election or conduct affecting the results of theelection, that they were without merit, and recom-mended that they be overruled and that a certifica-3 Not included in the bound volumes of Board Decisions.tion of representative be issued in favor of the Union.On August 15, 1978, the Board issued a Decision andCertification of Representative in which it adoptedthe Regional Director's findings and recommenda-tions and certified the Union as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate therein.4By letter dated August 31, 1978, the Union re-quested that Respondent bargain with it concerningrates of pay, wages, hours of employment, and otherconditions of employment. By letter dated September6, 1978, Respondent informed the Union that:I have been asked to respond to your letter ofAugust 31, 1978, addressed to Curtis Noll, LaborRelations Department. As we have previouslydiscussed by telephone, Jobbers Supply has de-cided to appeal the decision of the National La-bor Relations Board certifying the AssociatedTrades and Crafts National Union as the collec-tive-bargaining representative of the Company'swarehouse employees in Youngstown, Ohio. It isthe Company's position that the Labor Board'sdecision is clearly erroneous, and that as a result,your union does not validly represent a majorityof the employees in an appropriate unit at thepresent time. Therefore, the Company will notrecognize and/or negotiate with your union atthis time.I would also like to direct your attention to thefact that Case No. 8-CA 10793, which wasoriginally consolidated with the above matterand which concerns some of the same issues, ispresently pending in the United States Court ofAppeals for the Sixth Circuit.It is well settled that in the absence of newlv dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.I Not included in the bound volumes of Board Decisions.'See Pittsburgh Plate Glass Co \ L..RB. 313 .S 146. 162 1941):Rules and Regulations of the Board, Secs. 102 67(f) and 102 691c)519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTJobbers' Supply Inc. is now, and has been at alltimes material herein, a corporation duly organizedunder and existing by virtue of the laws of the Stateof Ohio. At all times material herein, Respondent hasmaintained a facility in Youngstown, Ohio, the onlylocation involved herein, where it is engaged in thewholesale warehousing and distribution of automo-tive parts.Annually, in the course and conduct of its businessoperations, Respondent ships goods valued in excessof $50,000 from its facility at Youngstown, Ohio, di-rectly to points located outside the State of Ohio.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDAssociated Trade and Crafts National Union is alabor organization within the meaning of Section 2(5)of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9b) of the Act:All warehouse employees including warehouseclerks, warehouse clericals, and truckdrivers atthe Employer's facility located at 104 EastWoodland, Youngstown, Ohio, but excluding alloffice clerical employees, salesmen, the stockbuyer and professional employees, guards andsupervisors as defined in the Act.2. The certificationOn February 11, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 8, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on August 15, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about August 31, 1978, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout September 6, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceSeptember 6, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided by520 JOBBERS' SUPPLY INC.law, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Respondent, Jobbers' Supply Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Associated Trade and Crafts National Union isa labor organization within the meaning of Section2(5) of the Act.3. All warehouse employees, including warehouseclerks, warehouse clericals, and truckdrivers, at theEmployer's facility located at 104 East Woodland,Youngstown, Ohio, but excluding all office clericalemployees, salesmen, the stock buyer, and profes-sional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since August 15, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 6, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Job-bers' Supply Inc., Youngstown, Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Associated Trade andCrafts National Union, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All warehouse employees including warehouseclerks, warehouse clericals, and truckdrivers atthe Employer's facility located at 104 EastWoodland, Youngstown, Ohio, but excluding alloffice clerical employees, salesmen, the stockbuyer, and professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its facility located at 104 East Wood-land, Youngstown, Ohio, copies of the attached no-tice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region8, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that his Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPI.()OYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILI. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Asso-ciated Trade and Crafts National Union as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All warehouse employees including warehouseclerks, warehouse clericals, and truckdrivers atthe Employer's facility located at 104 EastWoodland, Youngstown, Ohio, but excludingall office clerical employees, salesmen, thestock buyer, and professional employees.guards and supervisors as defined in the Act.JOBBERS' SPPI.Y IN('.522